    Case 1-17-01085-ess   Doc 195       Filed 02/12/20   Entered 02/12/20 19:49:06




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                                   Chapter 7

HILAL K. HO MAID AN fka Helal K. Homaidan                Case No. 08-48275 (ESS)

                          Debtor,


HILAL K. HOMAIDAN on behalf of himself and all
others similarly situated                                Adv. Pro. No. 17-1085

                          Plaintiff,

  V.

SALLIE MAE, INC, NA VIENT SOLUTIONS, LLC,
NAVIENT CREDIT FINANCE CORPORATION

                          Defendants.


REPLY DECLARATION OF GEORGE F. CARPINELLO IN FUTHER SUPPORT OF
 PLAINTIFFS' MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR
    PARTIAL SUMMARY JUDGMENT AND A PRELIMINARY INJUNCTION
     Case 1-17-01085-ess        Doc 195     Filed 02/12/20     Entered 02/12/20 19:49:06




        George F. Carpinello, an attorney at law admitted to practice before the Courts of the State

of New York and the Eastern District of New York, declares pursuant to 28 U.S.C. § 1746 as

follows:

        1.      I am a partner with the law firm of Boies Schiller Flexner, LLP, attorney for

Plaintiffs, and I make this declaration in support of Plaintiffs' Memorandum of Law in Support of

Its Motion for Summary Judgment.

        2.      Attached hereto as Exhibit A is an excerpt of the deposition of Patricia P. Peterson

taken on September 19, 2017 ("Peterson I"), pages 232:18 to 235:3.

        3.     Attached hereto as Exhibit Bis document NA V120000006 produced by Defendants

in discovery in this action.

        4.     Attached hereto as Exhibit C is an excerpt of the deposition of Patricia P. Peterson

taken on January 12, 2018 ("Peterson II"), pages 488:4 to 489:24.

       5.      Attached hereto as Exhibit D is document NAV120000004 produced by

Defendants in discovery in this action.

       6.      Attached hereto as Exhibit E is information from the National Center for Education

Statistics, IPED's Data Center for Queens College. This information shows that the cost of

attendance for the academic year 2006-2007 for an in-state student living off campus with family

is $17,293. For the academic year 2007-2008 it shows that number at $17,725. Both numbers are

arrived at using the highest allowable amount for living expenses off campus.

       I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct to the best of my knowledge, information, and belief.

Dated: February 12, 2020




                                                 2
